Exhibit 10.328

 

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF NON-EMPLOYEE DIRECTOR

RETAINER RESTRICTED STOCK UNIT AWARD

 

You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of Common Stock of
The Charles Schwab Corporation (“Schwab”), under The Charles Schwab Corporation
2004 Stock Incentive Plan (the “Plan”). Your Restricted Stock Units are granted
subject to the following terms:

 

Name of Recipient:    Total Number of Restricted Stock Units Granted:    Fair
Market Value per Restricted Stock Unit:    Fair Market Value of the Award:   
Grant Date:    Vesting Schedule:    So long as you remain in service in good
standing and subject to the terms of the Restricted Stock Unit Agreement, the
Restricted Stock Units subject to this award will become vested and
distributable on the following dates and in the following amounts, subject to
the restrictions below:

 

Vesting Date

   Percentage of the Total
Number of Restricted
Stock Units Granted under
this Award That Will Vest

1st Anniversary of Grant Date

   25%

2nd Anniversary of Grant Date

   25%

3rd Anniversary of Grant Date

   50%



--------------------------------------------------------------------------------

Restricted Stock Units are an unfunded and unsecured obligation of Schwab. Any
vested Restricted Stock Units will be paid in shares of Common Stock of The
Charles Schwab Corporation (“Shares”) as provided in the Restricted Stock Unit
Agreement.

 

You and Schwab agree that this award is granted under and governed by the terms
and conditions of the Plan and the Restricted Stock Unit Agreement, both of
which are made a part of this notice. Please review the Restricted Stock Unit
Agreement and the Plan carefully, as they explain the terms and conditions of
this award. You agree that Schwab may deliver electronically all documents
relating to the Plan or this award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
Schwab is required to deliver to its stockholders. By accepting this award, you
agree to all of the terms and conditions described above, in the Restricted
Stock Unit Agreement and in the Plan.

 

2



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Units    No payment is required for the Restricted Stock Units that
you are receiving. Restricted Stock Units are an unfunded and unsecured
obligation of Schwab. Vesting    Subject to the provisions of this Agreement, a
Restricted Stock Unit becomes vested and distributable as of the earliest of the
following:    (1)    The applicable Vesting Date for the Restricted Stock Unit
indicated in the Notice of Restricted Stock Unit Award.    (2)    Your death.   
(3)    Your disability.    (4)    Your separation from service, if the
separation qualifies as a retirement.    (5)    A change in control.    If you
become a common-law employee of Schwab or a subsidiary of Schwab (and
“subsidiary” means a subsidiary corporation as defined in section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”)), then the Restricted
Stock Units will continue to vest as described in the Notice of Restricted Stock
Unit Award so long as you continue as either a non-employee director or an
employee of Schwab or its subsidiaries.    Unvested units will be considered
“Restricted Stock Units.” If your service terminates for any reason, then your
Restricted Stock Units will be forfeited to the extent that they have not vested
before the termination date and do not vest as a result of the termination. This
means that the Restricted Stock Units will immediately revert to Schwab. You
will receive no payment for Restricted Stock Units that are forfeited. Schwab
determines when your service terminates for this purpose. Definition of Fair
Market Value    Fair market value means the average of the high and low price of
a Share (as defined below) as reported on NASDAQ on the applicable determination
date.

 

3



--------------------------------------------------------------------------------

Definition of Disability    For all purposes of this Agreement, “disability”
means that you have a disability that qualifies as such under section 409A of
the Code. Definition of Retirement    For all purposes of this Agreement,
“retirement” means your resignation or removal from the Board at any time after
you have attained age 70 or completed 5 years of service as a non-employee
director. Definition of Change in Control    For all purposes of this Agreement,
“change in control” means an event that qualifies as a change in control event
under section 409A of the Code and as a change in control as defined in the
Plan. Definition of Separation From Service    For all purposes of this
Agreement, “separation from service” means a separation from service as defined
under section 409A of the Code. Payment of Shares    Any vested Restricted Stock
Units will be paid in shares of common stock of The Charles Schwab Corporation
(“Shares”) as provided herein. Shares that have become vested and distributable
under this Agreement shall be distributed as follows:    (1)    Shares that vest
and become distributable on a Vesting Date shall be distributed within 30 days
of the Vesting Date.    (2)    Shares that vest and become distributable on
death, disability or a change in control shall be distributable within 90 days
of such event.    (3)    Shares that vest and become distributable on a
separation from service that qualifies as a retirement shall be distributed
within 90 days of the separation from service. Notwithstanding the foregoing, if
at the time of your separation from service, you are a “specified employee”, you
will receive your Shares six months after your separation from service.
“Specified Employee” means a “specified employee” within the meaning of section
409A of the Code and any regulatory guidance promulgated thereunder, provided
that in determining the compensation of individuals for this purpose, the
definition of compensation in Treas. Reg. § 1.415(c)-2(d)(2) shall be used.

 

4



--------------------------------------------------------------------------------

Restrictions on Restricted Stock Units    You may not sell, transfer, pledge or
otherwise dispose of any Restricted Stock Units without Schwab’s written
consent. Schwab will deliver Shares to you only after the Restricted Stock Units
vest and after all other terms and conditions in this Agreement have been
satisfied.    You may make a gift of Restricted Stock Units to your spouse,
children or grandchildren or to a trust established by you for the benefit of
yourself or your spouse, children or grandchildren. However, a transferee of
Restricted Stock Units must agree in writing on a form prescribed by Schwab to
be bound by all provisions of this Agreement as a condition for the transfer
prior to the Restricted Stock Units becoming vested. Delivery of Shares After
Death    In the event that Shares are distributable upon your death, the Shares
will be delivered to your beneficiary or beneficiaries. You may designate one or
more beneficiaries by filing a beneficiary designation form. You may change your
beneficiary designation by filing a new form with Schwab at any time prior to
your death. If you do not designate a beneficiary or if your designated
beneficiary predeceases you, then your Shares will be delivered to your estate.
Restrictions on Resale    You agree not to sell any Shares at a time when
applicable laws, Schwab’s policies or an agreement between Schwab and its
underwriters prohibit a sale. This restriction will apply as long as your
service continues and for such period of time after the termination of your
service as Schwab may specify. No Stockholder Rights    Your Restricted Stock
Units carry no voting or other stockholder rights. You have no rights as a
Schwab stockholder until your Restricted Stock Units are settled by issuing
Shares. Contribution of Par Value    On your behalf, Schwab will contribute to
its capital an amount equal to the par value of the Shares issued to you.
Dividend Equivalent Rights    If Schwab pays cash dividends on Shares, you will
receive cash equal to the dividend per Share multiplied by the number of
unvested Restricted Stock Units. Each such payment shall be made as soon as
practicable following the payment of the actual dividend, but in no event beyond
March 15th of the year following the year the actual dividend is paid.

 

5



--------------------------------------------------------------------------------

No Right to Remain Employee or Director    Nothing in this Agreement will be
construed as giving you the right to be retained as an employee, contingent
worker or director of Schwab and its subsidiaries for any specific duration or
at all. Limitation on Payments    If a payment from the Plan would constitute an
excess parachute payment under 280G of the Code or if there have been certain
securities law violations, then your award may be reduced or forfeited and you
may be required to disgorge any profit that you have realized from your award.
   If a disqualified individual receives a payment or transfer under the Plan
that would constitute an excess parachute payment under 280G of the Code, such
payment will be reduced, as described below. Generally, someone is a
“disqualified individual” if he or she is (a) an officer of Schwab, (b) a member
of the group consisting of the highest paid 1% of the employees of Schwab or, if
less, the highest paid 250 employees of Schwab, or (c) a 1% stockholder of
Schwab. For purposes of the section on “Limitation on Payments,” the term
“Schwab” will include affiliated corporations to the extent determined by the
independent auditors most recently selected by the Schwab Board of Directors
(the “Auditors”) in accordance with section 280G(d)(5) of the Code.    In the
event that the Auditors determine that any payment or transfer in the nature of
compensation to or for your benefit, whether paid or payable (or transferred or
transferable) pursuant to the terms of the Plan or otherwise (a “Payment”),
would be nondeductible for federal income tax purposes because of the provisions
concerning “excess parachute payments” in section 280G of the Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced Amount; provided, however, that the Compensation Committee may
specify in writing that the award will not be so reduced and will not be subject
to reduction under this section.    For this purpose, the “Reduced Amount” will
be the amount, expressed as a present value, which maximizes the aggregate
present value of the Payments without causing any Payment to be nondeductible by
Schwab because of section 280G of the Code.    If the Auditors determine that
any Payment would be nondeductible because of section 280G of the Code, then
Schwab will promptly give you notice to that effect and a copy of the detailed
calculation of the Reduced Amount. The Auditors will determine which and how
much of the Payments will be eliminated or reduced (such that the aggregate
present value of

 

6



--------------------------------------------------------------------------------

   the Payments equals the Reduced Amount). Schwab will notify you promptly of
the Auditor’s determination. Present value will be determined in accordance with
section 280G(d)(4) of the Code. The Auditors’ determinations will be binding
upon you and Schwab and will be made within 60 days of the date when a Payment
becomes payable or transferable.    As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors, it is possible that Payments will have been made by Schwab
which should not have been made (an “Overpayment”) or that additional Payments
which will not have been made by Schwab could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount. In the event that the Auditors, based upon the assertion of a deficiency
by the Internal Revenue Service against you or Schwab which the Auditors believe
has a high probability of success, determine that an Overpayment has been made,
the amount of such Overpayment will be paid by you to Schwab on demand, together
with interest at the applicable federal rate provided in section 7872(f)(2) of
the Code. However, no amount will be payable by you to Schwab if and to the
extent that such payment would not reduce the amount which is subject to
taxation under section 4999 of the Code. In the event that the Auditors
determine that an Underpayment has occurred, such Underpayment will promptly be
paid or transferred by Schwab to or for your benefit, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code, provided
that no such Underpayment related to Shares distributable under this Agreement
shall be paid beyond the deadline for making such payments under section 409A of
the Code. Claims Procedure    You may file a claim for benefits under the Plan
by following the procedures prescribed by Schwab. If your claim is denied,
generally you will receive written or electronic notification of the denial
within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification

 

7



--------------------------------------------------------------------------------

   of when you may expect a decision. Plan Administration    The Plan
Administrator has discretionary authority to make all determinations related to
this award and to construe the terms of the Plan, the Notice of Restricted Stock
Unit Award and this Agreement. The Plan Administrator’s determinations are
conclusive and binding on all persons. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Schwab stock, the number of
Restricted Stock Units that remain subject to forfeiture will be adjusted
accordingly. Severability    In the event that any provision of this Agreement
is held invalid or unenforceable, the provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions), as such laws are applied to contracts
entered into and performed in Delaware. The Plan and Other Agreements    The
text of the Plan is incorporated in this Agreement by reference. This Agreement,
the Notice of Restricted Stock Unit Award and the Plan constitute the entire
understanding between you and Schwab regarding this award. Any prior agreements,
commitments or negotiations concerning this award are superseded. This Agreement
may be amended only by another written agreement, signed by both parties and
approved by the Compensation Committee. If there is any inconsistency or
conflict between any provision of this Agreement and the Plan, the terms of the
Plan will control.

 

BY ACCEPTING THIS AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

8